DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06/30/2021 has been entered.
Response to Arguments
Claims 1-11 and 13-21 are pending in the Amendment filed 06/30/2021.
The rejection of claims 1-20 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite, is withdrawn in view of Applicant’s amendment to independent claims 1, 14, and 17. 
The prior art rejections of record are withdrawn in view of Applicant’s amendments to independent claims 1, 14, and 17.
However, claims 1-11 and 13-20 are rejected in view of newly cited reference to Hermann et al. (US 20150051135 A1), as set forth below. 
Claim 21 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite.
Claim 21 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 14, and 17 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 21 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
As to claim 21, the terms “the first flow in the length of the first conduit” and “the second flow in the length of the second conduit” create ambiguity as to whether the terms: 1) have antecedent basis from claim 17 which recites a first and second flow “through a length” of a first and second conduit; or 2) are of a narrower scope than the terms used in claim 17. For the purposes of examination, the terms have been interpreted as being synonymous with “through a length” as recited in independent claim 17. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4 are rejected under 35 U.S.C. 103 as being unpatentable over Field et al. (US 8025786 B2) in view of Hermann et al. (US 20150051135 A1). 
Examination Note: Italics are used to indicate which claim limitations are not explicitly disclosed by the cited reference. 
1.    Field discloses a method for cleaning [Abstract, col. 2, lines 33-36], the method comprising:
adding an electrolyte to water to create an electrolyte solution [col. 5, lines 15-35], the electrolyte comprising at least one of: (i) sodium bicarbonate, (ii) sodium percarbonate, (iii) sodium acetate, and (iv) potassium bicarbonate [“carbonate salt”, col. 5, lines 27-32],
electrolyzing the electrolyte solution to create an electrolyzed oxidizing water and an electrolyzed alkaline water [col. 22, lines 5-34].
applying at least one of: (a) the electrolyzed oxidizing water and (b) the electrolyzed alkaline water to a material that is to be cleaned [col. 21, lines 10-12; Fig. 18, col. 32, lines 8-34] and 
removing a portion of the at least one of: (a) the electrolyzed oxidizing water and (b) the electrolyzed alkaline water from the material [col. 21, lines 10-12; Fig. 18, col. 32, lines 8-34].
As to the claimed electrolytes, Field teaches the use of “carbonate salts” [col. 5, lines 27-32]: “Examples of suitable electrolytes include chloride salt, nitrate salt, carbonate salt or any other salt that is soluble in water (or other liquid being electrochemically activated). Chloride salts include, for example, sodium chloride (such as pure NaCl), potassium chloride, magnesium chloride, calcium chloride or the like.” [col. 5, lines 27-32].
Field therefore fails to explicitly disclose: 
the electrolyte comprising at least one of: (i) sodium bicarbonate, (ii) sodium percarbonate, (iii) sodium acetate, and (iv) potassium bicarbonate.
However, Hermann discloses a method for producing a cleaning and/or disinfecting water-based fluid, containing at least one cleaning and/or disinfecting substance with oxidative effect, characterized in that at least one fat-dissolving and/or lime-dissolving substance is added to the water in a dosing of, in total, at least 0.1 g/l of water, at least one salt from the group of citrates, acetates, tartrates or formates is used as lime-dissolving substance, at least one C14-C18 carboxylic acid or a sulfonate or a hydroxide is 
[0004] The object of the present invention is to provide an optimized fluid for electrolytic treatment in an electrolysis cell, in which fluid, following the electrolysis, substances that clean and/or disinfect particularly well are contained. The fluid cleaning and/or disinfection agent obtained by electrolysis is additionally to be safe for the environment, hardly corrosive, and is not to pose a health risk.
[0038] A set of different powders, tablets or concentrates is offered, from which the user himself compiles the desired cleaning powers before he supplies the solution for electrolytic activation. A set of this type can consist for example of a basic cleaner (for example sodium hydrogen carbonate, potassium hydrogen carbonate or ammonium hydrogen carbonate), a fat dissolver (for example sodium (hydrogen) phosphate, potassium (hydrogen) phosphate or ammonium (hydrogen) phosphate), a lime dissolver (for example sodium acetate, sodium citrate or sodium tartrate, potassium acetate, potassium citrate or potassium tartrate, ammonium acetate, ammonium citrate or ammonium tartrate) and a disinfection component (sodium chloride, potassium chloride or ammonium chloride) (incomplete list).
Therefore, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of generating electrochemically activated liquid via carbonate electrolyte salts, of Field, to include the optimized fluid for electrolytic treatment including sodium hydrogen carbonate or potassium hydrogen carbonate (e.g., sodium bicarbonate or potassium carbonate) and sodium acetate, of Hermann, in order to produce an electrolyzed fluids with improved cleaning and sterilizing abilities, as taught by Hermann [Abstract, para. 0004]. 
2.    Modified Field discloses the method of claim 1, further comprising:
directing a first flow of the electrolyzed alkaline water through a length of a first conduit [Fig. 11; col. 22, lines 61-65];
directing a second flow of the electrolyzed alkaline water through a length of a second conduit [Fig. 11; col. 22, lines 61-65]; and 

3.    Modified Field discloses the method of claim 1, wherein the electrolyte comprises sodium bicarbonate [Hermann, para. 0038, “sodium hydrogen carbonate”].
4.    Modified Field discloses the method of claim 2, wherein the lengths of the first and second conduits are non-concentric with [Fig. 11 col. 22, lines 61-65], and are twisted around, each other. 
Field discloses the anolyte can have multiple flow paths that combine at a common fluid dispenser [Fig. 11, col. 22, lines 58-67; Fig. 18, col. 32, lines 8-34], but fails to explicitly disclose the flow paths are twisted around each other.
However, the mere rearrangement of parts, without any new or unexpected results, is within the ambit of a person of ordinary skill in the art. See MPEP § 2144.04. Here, the feature of twisting the first and second conduits amounts to a rearrangement of the flow paths of Field, and has the expected result of aiding in cable management. 

Claims 5 and 7-9 are rejected under 35 U.S.C. 103 as being unpatentable over Field et al. (US 8025786 B2) in view of Hermann et al. (US 20150051135 A1), as applied to claims 1-4 above, and further in view of Yamaguti et al. (US 5445722 A). 
5.    Field discloses the method of claim 1, wherein the electrolyzing the electrolyte solution comprises adding the electrolyte solution to an electrolytic cell comprising:
an anode compartment comprising an anode [col. 6, lines 25-50]; and
a cathode compartment comprising a cathode [col. 6, lines 25-50].
Field fails to explicitly disclose:
a sensor that is configured to measure a conductivity of a fluid within at least one of: (i) the anode compartment and (ii) the cathode compartment,
wherein the method further comprises automatically and dynamically modifying an amperage applied to the anode and the cathode, and (ii) automatically modifying a rate at which the fluid flows through the electrolytic cell based on the measured conductivity.
However, Yamaguti discloses a method of producing an electrolytic liquid [Abstract], wherein the electrolytic cell comprises a sensor in the anode compartment [Fig. 2, column 5, lines 24-41; column 6, lines 1-15], and conductivity measurements of the raw water and electrolytic water [col. 7, lines 11-20], wherein the cell is configured to add more of the electrolyte based on the measurements [“based on electric conductivity reading from sensor 117a, automatically regulating quantitative pump 109b to inject electrolyte SS into raw water WO”, Fig. 2, col. 6, lines 2-15; col. 12, lines 40-54].
Claim 2. A device for producing electrolytic water having an electrolytic degree, comprising: 
   an electrolyzer having at least one anode chamber with an anode electrode and at least one cathode chamber with a cathode electrode, said chambers partitioned from one another by at least one ion-permeable barrier membrane; 
   a raw water supply passage for supplying raw water into said electrolyzer; 
   at least one flow control mechanism provided on said raw water supply passage; 
   means for injecting an electrolyte solution to said raw water flowing through said raw water supply passage; 
   discharge passages connected to said respective anode and cathode chambers; 
   at least one flow control mechanism provided on at least one of said discharge passages; 
   sensor means provided on at least one of said raw water supply passage and discharge passages for detecting an electrolytic degree of at least one of said raw water and said electrolytic water; and 
   a control unit for controlling at least one of in said electrolyzer, a supply flow quantity of said raw water, and a discharge flow quantity of said electrolytic water responsive to at least one output signal of said sensor means; 
   wherein said barrier membrane is movably supported in said electrolyzer by a rotating lever provided at one end with a magnetic yoke which is magnetically attracted by a selected one of plural 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the electrolytic cell, of modified Fields, to include the sensor, of the electrolytic cell of Yamaguti, in order to automatically regulate the injection of the electrolyte, as taught by Yamaguti [Fig. 2, col. 6, lines 2-15; col. 12, lines 40-54].
7.    Modified Field discloses the method of claim 2, wherein the length of the first conduit is coupled to, and in contact with, the length of the second conduit [col. 26, lines 31-52; Fig. 18, col. 32, lines 8-34].
8.    Modified Field discloses the method of claim 2, wherein the first flow of the electrolyzed alkaline water flows in a different direction from the second flow of the electrolyzed alkaline water [col. 25, lines 44-61, “reservoirs 196 can be placed along paths 160”]. 
9.   Modified Field discloses the method of claim 1, using a sensor to measure a quality of the water that is used to create the electrolyte solution [Yamaguti, col. 7, lines 11-20]; and
automatically stopping the electrolyzing of the electrolyte solution when a reading
of the sensor varies from a set parameter [Yamaguti, Fig. 7; col. 7, lines 11-20].
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the electrolytic cell, of modified Fields, to include the sensor, of the electrolytic cell of Yamaguti, in order to automatically regulate the injection of the electrolyte, as taught by Yamaguti [Fig. 2, col. 6, lines 2-15; col. 12, lines 40-54].

Claims 6 is rejected under 35 U.S.C. 103 as being unpatentable over Field et al. (US 8025786 B2) and Hermann et al. (US 20150051135 A1), in view of Yamaguti et al. (US 5445722 A), as applied to claim 5 and 7-9 above, and further in view of Gardner (US 20170267553 A1).
(ii) automatically modifying an amperage applied to the anode and the cathode based on the measured conductivity.
However, Gardner discloses an electrolyzed water composition [Abstract], comprising:
The present invention provides a method for producing electrolyzed water composition for use in cleaning and disinfecting of an object. The method comprises preparing an electrolyte solution comprising water, at least one carbonate salt selected from: alkali metal carbonate salts, and at least one chloride salt selected from: alkali metal chloride salts and/or alkali earth metal chloride salts. The method further comprises introducing the aqueous electrolyte solution into an electrolytic cell comprising a plurality of boron-doped diamond electrodes. The method further comprises operating a power supply to apply a predetermined voltage to the electrolyte solution to produce an electrolyzed water composition comprising a plurality of active molecular and ionic species with antimicrobial activity [Abstract]. 
[0181] It is also to be understood that the electrolyzed water composition may be varied by varying one or more of: the components of the electrolyte composition, the concentration of the components within the electrolyte composition, the degree of over-potential, the current applied, or any combination thereof. In this way the biocidal properties of the electrolyzed water biocidal composition may be tailored to suit different agricultural targets, such as for example crops, pathogens, delivery mechanism, and time points, or any combination thereof. For example, the biocidal properties of the electrolyzed water biocidal composition may be tailored in relation to when the composition is to be applied, such as for example during preparation of growing beds, during sowing and/or during growing seasons.
[0182] The system may further comprise one or more flow regulators arranged in use to adjust the flow of the electrolyte feed stream between the reservoir and the cell.
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of producing electrolytic water, of modified Field, in order to have provided for modifying the electrode amperage, as disclosed by Gardner [par. 0181], so as to control the electrolysis by simply controlling the flow of the fluids through the cell. 

Claims 10-11 and 13-16 are rejected under 35 U.S.C. 103 as being unpatentable over Field et al. (US 8025786 B2) in view of Hermann et al. (US 20150051135 A1), as applied to claims 1-4 above, and further in view of Uno et al. (WO 2014114806 A1).
10.    Modified Field discloses the method of claim 1, wherein the electrolyzing the electrolyte solution comprises adding the electrolyte solution to an electrolytic cell [col. 5, lines 27-32] comprising:
an anode compartment comprising an anode [col. 6, lines 25-50]; 
a cathode compartment comprising a cathode [col. 6, lines 25-50].
Field fails to explicitly disclose:
an anolyte recirculation conduit that is configured to recirculate an anolyte through the anode compartment.
However, Uno discloses a method for cleaning [“sterilization”, pg. 19, lines 8-10; Abstract], the method comprising: 
adding an electrolyte to water to create an electrolyte solution [Abstract], the electrolyte comprising chloric salt [“sodium chloride”, pg. 20, lines 16-18]; 
electrolyzing the electrolyte solution to create an electrolyzed oxidizing water 19 and an electrolyzed alkaline water 9 [pg. 6, lines 1-14; pg. 16, lines 16-23; claim 1, Fig. 1]; and
an anolyte recirculation conduit that is configured to recirculate an anolyte through the anode compartment 2 [“circulator”, pg. 20, lines 16-18]. 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of producing an electrolyzed water, of Modified Field, to include the anolyte circulator, of the electrolyzing system of Uno, in order to recycle the anolyte in the electrolyzing system and thereby reduce the use of electrolyte, as taught by Uno [pg. 20, lines 16-18].
11.    Modified Field discloses the method of claim 10, wherein the method comprises adding the electrolyte solution to the anode compartment [Uno, pg. 20, lines 16-19; Fig. 1] and adding water 7 to the 
13.   Modified Field discloses the method of claim 11, wherein method comprises adding less fluid to the anode compartment than is added to the cathode compartment [Uno, Abstract; pg. 20, lines 18-19; Fig. 1].
14.  Modified Field discloses the method for cleaning a material selected from at least one of carpet, upholstery, a rug, a drape, a fabric, and clothing [Abstract, col. 2, lines 33-36; Fig. 16, col. 30, line 53-66, “carpet extractor system”;  Fig. 18, col. 32, lines 8-34], the method comprising:
adding an electrolyte to water to create an electrolyte solution [col. 5, lines 27-32], the electrolyte comprising sodium carbonate [Hermann, para. 0038, “sodium hydrogen carbonate”]; 
placing the electrolyte solution in an electrolytic cell [col. 6, lines 25-50] comprising: 
a cathode compartment comprising a cathode [col. 6, lines 25-50]; and  
an anode compartment comprising an anode [col. 6, lines 25-50]; 
a recirculation line that is configured to recirculate anolyte through the anode compartment [Uno, “circulator”, pg. 20, lines 16-18];
electrolyzing the electrolyte solution in the electrolytic cell to create an electrolyzed oxidizing water and an electrolyzed alkaline water that is free from NaCl and that is substantially non-corrosive [Hermann, para. 0038, “potassium chloride or ammonium chloride”];
applying at least one of: (a) the electrolyzed oxidizing water and (b) the electrolyzed alkaline water to the material [col. 21, lines 10-12; Fig. 18, col. 32, lines 8-34].
sucking a portion of the at least one of the: (a) the electrolyzed oxidizing water and (b) the electrolyzed alkaline water from the material [col. 21, lines 10-12; Fig. 18, col. 32, lines 8-34]. 
15.    Modified Field discloses the method of claim 14, further comprising:
directing a first flow of the electrolyzed alkaline water through a length of a first conduit [Fig. 11; col. 22, lines 61-65];

mixing together the first and second flows of the electrolyzed alkaline water prior to their application to the material [Fig. 11; col. 22, lines 61-65, “separate paths that can combine somewhere along flow path 160 or at the dispenser”]. 
16.    Modified Field discloses the method of claim 15, wherein the length of the first conduit is coupled to, and in contact with, the length of the second conduit, and wherein the lengths of the first and second conduits are non-concentric with [Fig. 11 col. 22, lines 61-65], and are twisted around, each other. 
Field discloses the EA anolyte can have separate flow paths that combine at a common fluid dispenser [Fig. 11, col. 22, lines 58-67; Fig. 18, col. 32, lines 8-34], but fails to explicitly disclose the flow paths are twisted around each other.
However, the mere rearrangement of parts, without any new or unexpected results, is within the ambit of a person of ordinary skill in the art. See MPEP § 2144.04. Here, the feature of twisting the first and second conduits amounts to a rearrangement of the flow paths of Field, and has the expected result of aiding in cable management. 

Claims 17-19 is rejected under 35 U.S.C. 103 as being unpatentable over Field et al. (US 8025786 B2) in view of Hermann et al. (US 20150051135 A1), Uno et al. (WO 2014114806 A1) and Yamaguti et al. (US 5445722 A), as applied to claims 10-11 and 13-16 above, and further in view of Bang (US 20110290650 A1).
17.    Modified Field discloses a method for cleaning a material [Abstract, col. 2, lines 33-36], the method comprising: 
adding sodium carbonate to water to create an electrolyte solution [Hermann, para. 0038, “sodium hydrogen carbonate”]; 
obtaining an electrolytic cell [Fig. 18, col. 32, lines 8-34] comprising:
a cathode compartment comprising a cathode [col. 6, lines 25-50];

a recirculation line that recirculates the electrolyte solution through the anode compartment [Uno, “circulator”, pg. 20, lines 16-18];
a sensor that is configured to measure a condition of a fluid within the electrolytic cell [Yamaguti, col. 5, lines 56-68, col. 6, lines 1-15];
a processor that is configured to automatically modify an operation of the electrolytic cell based on a measured condition of the fluid [Yamaguti, Fig. 2, col. 6, lines 2-15; col. 12, lines 40-54], placing the electrolyte solution in the anode compartment and water in the cathode compartment [Yamaguti, Fig. 2, col. 6, lines 2-15; col. 12, lines 40-54];
running the electrolytic cell to create an electrolyzed alkaline water that is released from the cathode compartment [col. 6, lines 25-50; Uno, pg. 6, lines 1-23; claim 1, Fig. 1];
conditioning at least some of the electrolyzed alkaline water by:
directing a first flow of the electrolyzed alkaline water 160B through a length of a first conduit [Fig. 11, Fig. 18, col. 22, lines 61-65; col. 25, lines 35-43];
directing a second flow of some of the electrolyzed alkaline water through a length of a second conduit, wherein the lengths of the first and second conduits are non-concentric with [Fig. 11, col. 22, lines 58-67; Fig. 18, col. 32, lines 8-34], and are twisted around each other;
directing at least one of (i) the first flow and (ii) the second flow through a magnetic field that is disposed downstream of the electrolytic cell.
applying a portion of the first flow and the second flow to the material [col. 21, lines 10-12; Fig. 18, col. 32, lines 8-34]; and
removing a portion of the electrolyzed alkaline water from the material [col. 21, lines 10-12; Fig. 18, col. 32, lines 8-34].
Modified Field fails to explicitly disclose:
directing a second flow of some of the electrolyzed alkaline water through a length of a second conduit, wherein the lengths of the first and second conduits are non-concentric with, and are twisted around each other;
directing at least one of (i) the first flow and (ii) the second flow through a magnetic field that is disposed downstream of the electrolytic cell.
Field discloses the anolyte can have multiple flow paths that combine at a common fluid dispenser [Fig. 11, col. 22, lines 58-67; Fig. 18, col. 32, lines 8-34], but fails to explicitly disclose the flow paths are twisted around each other.
However, the mere rearrangement of parts, without any new or unexpected results, is within the ambit of a person of ordinary skill in the art. See MPEP § 2144.04. Here, the feature of twisting the first and second conduits amounts to a rearrangement of the flow paths of Field, and has the expected result of aiding in cable management. 
However, Bang discloses an apparatus for producing alkaline water [Abstract, Fig. 1], comprising:
A vessel for producing alkaline water, includes a pipe, a rod disposed within the pipe; at least one support to support the rod to the pipe; and at least one magnetic material disposed on the pipe. [Abstract]. 
[0031] Accordingly, by having the "N" pole portion of the magnetic materials 14, 15 positioned towards the exterior surface of the pipe 11, alkaline water is produced, production of the alkaline water is enhanced, the water is made more alkaline, and/or the water is made less acidic. That is, a pH of water is raised. In an embodiment of the invention, the pH of water that enters the pipe 11 at the entrance 17 is different from the pH of the water that exits the pipe at the exit 16. In an embodiment of the invention, the pH of water that enters the pipe 11 at the entrance 17 is lower than the pH of the water that exits the pipe 11 at the exit 16. For example, the pH of the water that exits the pipe 11 may be higher than 7.0. In an embodiment of the invention, the pH of the water that exits the pipe 11 may be about 7.1 to about 10. Higher pH values are possible. 

[0033] On the other hand, if the "S" pole portion of the magnetic materials 14, 15 is positioned towards the exterior surface of the pipe 11, acidic water may be produced, or water may be made more acidic. That is, the pH of water is lowered.
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the flowpaths of the alkaline and acidic electrolyzed water, of modified Field, to include the apparatus for treating flowing water with magnetic materials, of Bang, in order to structure the flowing water and/or further render the liquids more alkaline or acidic, as taught by Bang [para. 0031-33]. 
18.    Modified Field discloses the method of claim 17, wherein a fluid stream from the cathode compartment is split into the first flow and the second flow, and wherein the first flow and the second flow are combined together prior to being applied to the material [Fig. 11, col. 22, lines 58-67; Fig. 18, col. 32, lines 8-34].
19.    Modified Field discloses the method of claim 17, wherein the sensor is configured to measure a characteristic of the water that is used to create the electrolyte solution [Yamaguti, col. 7, lines 11-20], and wherein the processor is configured to at least one of (i) stopping the flow of water into the electrolytic cell and (ii) stopping the electrolytic cell from electrolyzing the electrolyte solution [Yamaguti, Fig. 7; col. 7, lines 11-20].

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Field et al. (US 8025786 B2) in view of Hermann et al. (US 20150051135 A1), Uno et al. (WO 2014114806 A1), Yamaguti et al. (US 5445722 A), and Bang (US 20110290650 A1), as applied to claims 17-19 above, and further in view of Gardner (US 20170267553 A1).
wherein the processor is configured to have the electrolytic cell automatically and dynamically modify an amperage that is applied between the anode and cathode [Gardner, para. 0181], based on the measured conductivity of the fluid within the electrolytic cell [Yamaguti, Fig. 2, col. 6, lines 2-15; col. 12, lines 40-54].
However, Gardner discloses an electrolyzed water composition [Abstract], comprising:
The present invention provides a method for producing electrolyzed water composition for use in cleaning and disinfecting of an object. The method comprises preparing an electrolyte solution comprising water, at least one carbonate salt selected from: alkali metal carbonate salts, and at least one chloride salt selected from: alkali metal chloride salts and/or alkali earth metal chloride salts. The method further comprises introducing the aqueous electrolyte solution into an electrolytic cell comprising a plurality of boron-doped diamond electrodes. The method further comprises operating a power supply to apply a predetermined voltage to the electrolyte solution to produce an electrolyzed water composition comprising a plurality of active molecular and ionic species with antimicrobial activity [Abstract]. 
[0181] It is also to be understood that the electrolyzed water composition may be varied by varying one or more of: the components of the electrolyte composition, the concentration of the components within the electrolyte composition, the degree of over-potential, the current applied, or any combination thereof. In this way the biocidal properties of the electrolyzed water biocidal composition may be tailored to suit different agricultural targets, such as for example crops, pathogens, delivery mechanism, and time points, or any combination thereof. For example, the biocidal properties of the electrolyzed water biocidal composition may be tailored in relation to when the composition is to be applied, such as for example during preparation of growing beds, during sowing and/or during growing seasons.
[0182] The system may further comprise one or more flow regulators arranged in use to adjust the flow of the electrolyte feed stream between the reservoir and the cell.
prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of producing electrolytic water, of modified Field, in order to have provided for modifying the electrode amperage, as disclosed by Gardner [par. 0181], so as to control the electrolysis by simply controlling the flow of the fluids through the cell.
Allowable Subject Matter
Claim 21 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).
As to claim 21, the closest prior art of record, Field et al. (US 8025786 B2) fails to teach or suggest, alone or in combination with another reference, utilizing a first and second conduit that are “separated from each other by a single wall”, as recited in claim 21—in conjunction with being twisted around one another, as set forth in claim 17.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER REMAVEGE whose telephone number is (571)270-5511. The examiner can normally be reached M-F, 7:00 AM - 3:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nadine Norton can be reached on 5712721465. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/CHRISTOPHER REMAVEGE/  Examiner, Art Unit 1713